t c memo united_states tax_court donald j planty and miriam alvarez petitioners v commissioner of internal revenue respondent docket no filed date donald j planty and miriam alvarez pro sese william j gregg and michele a yates for respondent held ps were not subjected to an impermissible second_examination for the tax_year in question held further the accuracy-related_penalty under sec_6662 is sustained memorandum findings_of_fact and opinion halpern judge respondent has determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure the parties have settled all issues except for the penalty and whether petitioners were subjected to an impermissible second_examination for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioners bear the burden_of_proof see rule a findings_of_fact petitioners resided in virginia when they filed the petition petitioners timely made a joint_return of income_tax on form_1040 u s individual tax_return for their taxable calendar_year petitioners reported tax due of dollar_figure respondent chose the return for examination and on date he sent petitioners an examination_report showing an amount due for additional tax penalties and interest of dollar_figure on date respondent sent petitioners a revised examination_report showing an overpayment of dollar_figure on date respondent sent petitioners a second revised examination_report showing an amount due of dollar_figure by notice dated date respondent notified petitioners of an increase in tax of dollar_figure and a balance due of dollar_figure after taking into account an increase in a credit as well as additional interest respondent assessed the dollar_figure increase in tax on that same day on date petitioners submitted a form 1040x amended u s individual_income_tax_return for reporting a dollar_figure increase in tax but on account of additional withholding and a refundable_credit claiming an overpayment and refund due of dollar_figure the form 1040x like the form_1040 claimed a deduction for substantial real_estate losses dollar_figure on the form 1040x and dollar_figure on the form_1040 on date respondent informed petitioners by letter that he had accepted the examination_report that previously he had given to them it is unclear to which report respondent is referring and that he did not plan to make any additional changes to their return respondent did however treat the form 1040x as petitioners' request for audit_reconsideration and he reconsidered the result of his prior examinations determining not only that petitioners were not entitled to any refund but that they owed additional tax in part respondent's determination that petitioners owed additional tax was due to his disallowance of petitioners' dollar_figure deduction for real_estate losses respondent disallowed the deduction because of the passive_activity_loss rules found in sec_469 on date respondent mailed petitioners notice of the deficiency here in question showing a corrected tax_liability of dollar_figure and including an adjustment disallowing the dollar_figure deduction petitioners concede that the adjustment is correct the notice also informs petitioners that respondent's grounds for determining an accuracy-related_penalty include both their negligence and their substantial_understatement_of_income_tax opinion i no impermissible second_examination was conducted we may deal summarily with petitioners' claim that they were subjected to an impermissible second_examination of their return sec_7605 provides sec_7605 restrictions on examination of taxpayer --no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer's books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary respondent examined petitioners' form_1040 and after a few false starts completed his examination issued a final report and with petitioners' agreement assessed additional tax of dollar_figure on date thereafter petitioners filed the form 1040x showing an overpayment of tax and requesting a dollar_figure refund respondent did not accept the form 1040x as an amended_return but treated it as a request for audit_reconsideration and upon completing that reconsideration he determined not only that petitioners were entitled to no refund but that they had underpaid their tax as respondent points out it is well settled that section sec_7605 has no bearing upon the commissioner's authority to examine tax returns already in his possession 64_tc_510 aff'd per curiam 578_f2d_827 9th cir the section prohibiting unnecessary examinations and a second inspection of a taxpayer's books_and_records without proper notice sec_7605 was enacted to prevent abusive and unnecessary inspections of a taxpayer's books_and_records by the tax collector 66_tc_1084 aff'd 592_f2d_1259 5th cir indeed petitioners have presented no evidence that in reconsidering his prior examination respondent inspected petitioners' books_and_records nor can petitioners plausibly claim that an examination of the items reported on the form 1040x was not necessary to evaluate their overpayment claim respondent's examination undertaken in response to the form 1040x did not run afoul of sec_7605 see jackson v commissioner tcmemo_1982_556 44_tcm_1213 ii petitioners are liable for an accuracy-related_penalty a introduction sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax because only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment see sec_1_6662-2 income_tax regs and because we find that petitioners' underpayment is attributable to a substantial_understatement_of_income_tax we need not consider whether petitioners were negligent or disregarded rules or regulations the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 although petitioners reported on the form 1040x an increase in tax of dollar_figure because the form was submitted after respondent's examination of their tax_return commenced it is not a qualified_amended_return see sec_1_6664-2 income_tax regs and for that reason we disregard it in determining both their understatement of income_tax see sec_1_6662-4 income_tax regs and their underpayment of the tax see sec_1_6664-2 income_tax regs the amount of an understatement is reduced by that portion of the understatement attributable to the tax treatment of any item supported by substantial_authority or for which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of that item sec_6662 adequate_disclosure has no effect therefore where the return position lacks a reasonable basis sec_1_6662-4 income_tax regs reasonable basis is relatively high standard of tax reporting and is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs sec_6664 provides that an accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the commissioner bears the burden of production to come forward with evidence that imposition of the penalty is appropriate see sec_7491 see also 116_tc_438 justine v commissioner tcmemo_2017_198 at once the commissioner has carried his burden of production he need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite because of concessions by respondent reflected in the record we will redetermine a deficiency in petitioners' income_tax somewhat less than the dollar_figure determined by respondent nevertheless we are confident that because petitioners have conceded the remainder of respondent's adjustments to their reported income including respondent's disallowance of their dollar_figure deduction for real_estate losses petitioners' understatement of income_tax exceeds the greater of of the tax required to be shown on their return or dollar_figure thus but for any defense based on substantial_authority disclosure and a reasonable basis or reasonable_cause that petitioners may prove respondent has shown that imposition of an accuracy-related_penalty based on petitioners' substantial_understatement_of_income_tax is appropriate respondent has borne his burden of production b substantial_authority as discussed above we must reduce petitioners' understatement of income_tax for any portion of the understatement attributable to the tax treatment of an item for which petitioners can show substantial_authority sec_6662 there is substantial_authority for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs the substantial_authority standard is an objective standard and the taxpayer's belief that there is substantial_authority for the tax treatment of an item is not relevant in determining whether there is substantial_authority for that treatment id sec_1_6662-4 income_tax regs describes the types of authority that constitute substantial_authority in pertinent part it provides l egal opinions or opinions rendered by tax professionals are not authority the authorities underlying such expressions of opinion where applicable to the facts of a particular case however may give rise to substantial_authority for the tax treatment of an item the principal driver of petitioners' understatement of income_tax is their erroneous dollar_figure deduction for real_estate losses respondent disallowed the loss deduction because of the passive_activity_loss rules found in sec_469 those rules prohibit using passive losses to offset earned or ordinary_income petitioners argue that they have substantial_authority for the reported loss in the form of advice received from hortencia torres a tax attorney who advised them to file the form 1040x and because respondent's initial examinations of their return did not raise the loss as an issue petitioners did not call ms torres as a witness and we have no idea on what authorities she relied without such evidence whatever advice or opinion she gave to petitioners is not substantial_authority nor does respondent's initial inaction constitute substantial_authority the regulations specifically provide that the possibility that an item will not be raised on audit or that there will be no audit is not relevant in determining whether there is substantial_authority id subpara petitioners' reliance on respondent's agents' failures to disallow their real_estate loss deduction until after respondent treated the form 1040x as a request for audit_reconsideration does not constitute substantial_authority see wilkinson v commissioner tcmemo_1996_39 because petitioners have failed to show substantial_authority for their erroneous deduction of real_estate losses or for any other adjusted item not conceded by respondent we do not on account of sec_6662 reduce petitioners' understatement of their income_tax c adequate_disclosure and reasonable basis we also must reduce petitioners' understatement of income_tax for any portion of the understatement attributable to an item if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of that item sec_6662 adequate_disclosure has no effect however where the return position lacks a reasonable basis sec_1_6662-4 income_tax regs reasonable basis is a relatively high standard of tax reporting and is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs a return position reasonably based on the authorities that would satisfy the substantial_authority standard generally will satisfy the reasonable basis standard see id petitioners claim they had a reasonable basis for claiming a dollar_figure deduction for real_estate losses because of advice they received from ms torres without some understanding of the facts ms torres relied on and the advice she gave petitioners we must conclude that petitioners have failed to show a reasonable basis for their return position because petitioners have failed to show a reasonable basis for their deduction of their real_estate losses or for any other adjusted item not conceded by respondent we do not on account of sec_6662 reduce petitioners' understatement of their income_tax d reasonable_cause and good_faith we have determined that a sec_6662 accuracy-related_penalty may be appropriate because petitioners substantially understated their income_tax on their form_1040 the penalty will be of petitioners' underpayment of their tax except for any portion of that underpayment for which petitioners can show reasonable_cause and in regard to which they acted in good_faith see sec_6662 sec_6664 petitioners argue that they acted with reasonable_cause and in good_faith in submitting the original return the amended_return form 1040x and throughout this four-year process our focus is on the form_1040 as discussed supra section ii a the form 1040x was not a qualified_amended_return and does not figure in determining petitioners' underpayment_of_tax reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such advice was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs to establish reasonable_cause and their good_faith petitioners again argue that they relied on ms torres' advice ms torres however did not prepare the form_1040 petitioner husband testified that the form_1040 was prepared by a tax consultant we used at the time ms erica ranthum and her specialty is not--i guess it's not strictly speaking tax law petitioners have failed to show that they received reasonable advice from ms ranthum with respect to their reporting on their form_1040 the real_estate losses or any of the other items adjusted by respondent petitioners have failed with respect to any portion of their underpayment of their income_tax to show reasonable_cause and that they acted in good_faith e conclusion subject_to adjustments to reflect concessions we sustain respondent's determination of a sec_6662 accuracy-related_penalty decision will be entered under rule
